 

EXHIBIT 10.6

 

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (this “Agreement”), entered into this ___ day of
September 2020, sets forth the arrangement between ________________, with an
address located at ______________ (hereinafter referred to as “Consultant”), and
Global Boatworks Holdings, Inc., a Florida corporation, with its principal place
of business at 2637 Atlantic Blvd., #134, Pompano Beach, FL  33062 (hereinafter
referred to as “Company”), with respect to compensation to which Consultant may
become entitled under the terms and conditions set forth in this Agreement.




W I T N E S S E T H:

WHEREAS, the Company is in process of evaluating and closing the acquisition of
R3 Score Technologies Inc. which has developed data driven scoring designed to
unlock new valuable employees and customers globally utilizing a multi-factor
algorithm based on 11 factors assessing character, capacity and continuity of
choice;

WHEREAS, since June 2020, the Consultant has provided various services relating
to the acquisition R3 Score Technologies Inc. including the introduction and
assisting in the closing of the acquisition (the “Closing”) (collectively, the
"Services");

WHEREAS, the Consultant has extensive knowledge and experience with respect to
the Services and the Consultant has provided the Services to the Company; and

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:



1.

Purpose; Services.  In consultation with the management of the Company, the
Consultant has provided the Services.   Consultant shall not have any authority
to execute contracts or make any commitments on behalf of the Company.
 Consultant accepts the engagement provided in this Agreement and agrees to
perform the Services in a professional manner, diligently, in good faith, in a
manner consistent with the best interests of the Company.  



2.

Compensation.  On the date hereof, Consultant shall be issued ______ shares of
common stock with a cost basis of $0.80 per share.  The shares of common stock
shall be issued and fully earned upon the Closing.



3.

Independent Contractor Relationship.  This Agreement is intended to create an
independent contractor relationship between Consultant and Company.



(a)

No Taxes Withheld from Compensation.  Company will not withhold any taxes from
any compensation paid to Consultant according to this Agreement. It is
acknowledged and agreed by the parties that Company has not, is not, and shall
not be obligated to make, and that it is the sole responsibility of Consultant
to make, in connection with compensation paid to Consultant according to this
Agreement, all periodic filings and payments required to be made in connection
with any withholding taxes, FICA taxes, Federal unemployment taxes, and any
other federal, state or local taxes, payments or filings required to be paid,
made or maintained.



(b)

Consultant Controls Time and Effort.  It is agreed that Company is interested
only in the ultimate results of Consultant’s activities pursuant to this
Agreement, and that Consultant shall have exclusive control over the time and
effort invested by Consultant pursuant to this Agreement, and the manner and
means of Consultant’s performance under this Agreement.  



(c)

Independence from Company.  The parties further agree that Consultant shall have
no control or supervision over Company’s employees, officers, directors,
representatives or affiliates.  Consultant will not represent that it is an
employee of Company. Consultant shall at all times represent himself and be
construed as independent of Company.  Consultant shall not, under any
circumstances, be deemed to be a servant or employee





1










--------------------------------------------------------------------------------

of Company for any purpose, including for Federal tax purposes.  Consultant’s
relationship to Company is that of an independent contractor, and nothing in
this Agreement shall constitute this Agreement as a joint venture or partnership
between Consultant and Company.  Consultant shall have no authority to bind
Company or any of its employees, officers, directors, representatives or
affiliates by any promise or representation, oral or otherwise, unless
specifically authorized in a writing bearing an authorized signature of a
Company officer, director or representative. All discussions and negotiations
with any source for funding and/or financing shall be conducted by Company.

Consultant represents that it is an accredited investor as such term is defined
under the Securities Act of 1933, as amended.  



4.

Confidential Information. Consultant acknowledges that, pursuant to this
Agreement, Consultant may be given access to or may become acquainted with
certain information, trade secrets or both, of the other party, including but
not limited to, confidential information and trade secrets regarding computer
programs, designs, skills, patents, pending patents, copyrights, procedures,
methods, documentation, plans, drawings, schematics, facilities, customers,
policies, marketing, pricing, customer lists and other information and know-how
all relating to or useful to the Company (collectively, the “Confidential
Information") and the exclusive property of the Company.



5.

Nondisclosure of Confidential Information.  During the term of this Agreement
and for a period of five years thereafter, Consultant shall only disclose the
Confidential Information in connection with its performance pursuant to this
Agreement, subject to the terms and conditions of this Agreement, and otherwise,
the Consultant shall not in any manner, either directly or indirectly, divulge,
disclose or communicate to any person or entity, any of the Confidential
Information.  Consultant expressly agree that the Confidential Information
affects the successful and effective conduct of the Company’s business and its
goodwill, and that any breach of the terms of this Section by the Consultant is
a breach of this Agreement.  



6.

Exceptions to Nondisclosure.  Notwithstanding anything to the contrary contained
in this Agreement, the Consultant shall not be prohibited from disclosing to
third parties, or using without the prior written consent of the Company,
information that (a) was, on the date of this Agreement, generally known to the
public, (b) is as of the date of this Agreement known to the Consultant, as
evidenced by written records in the possession of Consultant, (c) is
subsequently disclosed to Consultant by a third party who is in lawful
possession of such information and is not under an obligation of confidence, (d)
is disclosed by the Company to third parties generally without restriction on
use and disclosure, or (e) is required to be disclosed by law or a final order
of a court or other governmental agency or authority of competent jurisdiction,
provided, however, reasonable notice prior to any disclosure as required by
applicable law or court process shall be given to the Company which would allow
the Company sufficient time to attempt to obtain injunctive relief in respect to
such disclosure.



7.

Term, Termination of this Agreement and Return of Property.  The Term of this
Agreement shall be for a period of one (1) month (the “Term”).  



9.

Notice.  Any notice required under this Agreement shall be deemed duly delivered
(and shall be deemed to have been duly received if so given), if personally
delivered, sent by a reputable courier service, or mailed by registered or
certified mail, postage prepaid, return receipt requested, addressed to the
parties at the addresses set forth above or to such other address as any party
may have furnished to the other in writing in accordance with this Section.



10.

Law and Jurisdiction.  The laws of the State of Florida apply to this Agreement,
without deference to the principles of conflicts of law.  Both jurisdiction and
venue for any litigation pursuant to this Agreement shall be in the State of
Florida.





2










--------------------------------------------------------------------------------





11.

Severability.  If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.  



12.

Waiver.  The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.  



13.

Amendment.  This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.



14.

Entire Agreement.  This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.



15.

Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one in the same instrument.  Confirmation of execution
by electronic transmission of a facsimile signature shall be binding on the
confirming party.

SIGNING THIS AGREEMENT INDICATES ACCEPTANCE OF THE TERMS OF THIS AGREEMENT.


Global Boatworks Holdings, Inc.

 







By:

             

Name:

Robert Rowe

Title: CEO








 







By:

             

             

Name:

Title:





3








